Citation Nr: 1047504	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  02-11 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for chronic myelogenous 
leukemia (CML).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 
1971.  He had additional service in the Naval Reserves, to 
include active duty for training (ACDUTRA) from June 18, 1967, to 
July 1, 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions rendered by the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (RO) of the 
Department of Veterans Affairs (VA).  In June 2003 the Veteran 
testified at a hearing before an RO hearing officer.  A 
transcript of this hearing is associated with the claims folders.  
This case was before the Board in September 2006 when it was 
remanded for additional development.

The Board also notes that in June 2010, the Veteran perfected an 
appeal of the issue of entitlement to consideration for untimely 
submitted unreimbursed medical expenses for the calendar years 
2006 and 2007.  The record does not show that this issue was 
addressed in the written argument submitted by the Veteran's 
local representative in July 2010.  Furthermore, this issue was 
not certified for appellate consideration by the Board.  
Accordingly, the issue is not currently before the Board but is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran has PTSD due to a verified event during active 
service.

2.  CML is etiologically related to the Veteran's exposure to 
benzene in active service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010). 

2.  CML was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claims.  In addition, the Board has determined that the evidence 
currently of record is sufficient to establish the Veteran's 
entitlement to service connection for PTSD and CML.  Therefore, 
no further development is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

I.  Legal Criteria

Service connection may be granted for disability resulting from  
disease or injury incurred in or aggravated by military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease initially diagnosed after service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests leukemia to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of  service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2010).  

Entitlement to service connection for PTSD generally requires: 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and (3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record in a case before VA with 
respect to benefits under the laws administered by VA.  When 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of the matter, 
VA will give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits the evidence must preponderate against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

II.  Entitlement to Service Connection for PTSD

In various written statements and during a June 2003 RO hearing, 
the Veteran has maintained that he has PTSD stemming from 
upsetting events during his service.  Specifically, he claims to 
have witnessed the death of a fellow recruit named "E-Puke" who 
died as a result of a head injury sustained when he was hit by 
the butt end of a rifle while they were stationed at the Great 
Lakes Naval Training Center.  He also maintains that during 
service he was tasked with informing flight crews of B-52s where 
to drop bomb loads, as well as informing them when these bomb 
loads mistakenly hit civilians or American prisoners of war.

The Veteran's personnel records show that he enlisted in the 
Naval Reserves in December 1966.  He underwent 28 days of ACDUTRA 
in June 1967.  He reported to the Naval Training Center on June 
18, 1967, and departed the facility on July 1, 1967.  His 
personnel records also show that his specialty from 1969 to 1971 
was stock clerk.  

The Veteran's service treatment records (STRs), including a June 
1971 separation examination report, contain no mention of 
complaints, findings, or diagnosis of psychiatric disability.  

The Veteran's post-service medical records show that he currently 
has a diagnosis of PTSD.  Most recently, a June 2009 VA 
examination report notes the Veteran's complaints of nightmares, 
flashbacks, poor concentration, hypervigilence and withdrawal 
from the general public, and a diagnosis of PTSD due to the 
Veteran's active service.  After reviewing the claims file, the 
VA examiner opined that the Veteran's PTSD was related to both 
his witnessing (when he was just a teenager) the death of a young 
recruit who was struck on the head with a rifle and the 
responsibility of dealing with B52 bomb loads.  In a September 
2009 addendum, the VA examiner reiterated his opinion.

In an October 2009 response from the U. S. Army and Joint 
Services Records Research Center (JSRRC), it was noted that the 
1976 Command History submitted by the U.S. Naval Training Center, 
Great Lakes, Illinois, verifies that Seaman Recruit T.O. died 
from a head injury (hematoma of the cerebellum).  The exact date 
of death in 1967 was not specified.  Research of the Department 
of Defense casualty data also failed to verify the exact date of 
death in 1967.

On review of the evidence above, the Board finds the death of a 
recruit from a head injury at the Great Lakes Naval Training 
Center in 1967, as recounted by the Veteran, is verified.  The 
question remaining before the Board is whether the Veteran has 
PTSD that is etiologically related to that event.

The existence of an event alleged as a "stressor" that caused 
PTSD, although not the adequacy of the event to cause PTSD, is an 
adjudicative, not a medical, determination.  Zarycki v. Brown, 6 
Vet. App. 91, 97-8 (1993).  However, the sufficiency of the 
stressor is a medical determination, and adjudicators may not 
render a determination on this point without independent medical 
evidence.  West (Carlton) v. Brown, 7 Vet. App. 70 (1994).

In this case the 2009 VA examiner stated that the Veteran's PTSD 
is associated with the death of the recruit cited by the Veteran.  
Therefore, the Board concludes the criteria for service 
connection for PTSD are met.

III.  Entitlement to Service Connection for CML

In various written statements and during a June 2003 RO hearing, 
the Veteran has maintained that he has CML due to his exposure to 
ionizing radiation, tear gas, benzene, Agent Orange, and/or other 
chemicals during his military service.  Specifically, the Veteran 
reported that while working in "supply" he was at the top of a 
fork lift when boxes fell and either exploded or broke apart, 
resulting in spilling of chemicals.  During the June 2003 
hearing, the Veteran testified that he came into contact with 
classified material including chemicals.  In subsequent 
statements, he asserted that he was exposed to benzene during 
service.  He also reported that he destroyed paperwork and 
disposed of chemicals by burning them.

The Veteran's STRs, including a June 1971 separation examination 
report, contain no mention of complaints, findings, or diagnosis 
of CML.  

Post-service treatment records note that the Veteran was 
diagnosed with CML in September 2002.

In a statement dated in November 2004, R.E.K., an acquaintance of 
the Veteran who served with him at the Fleet Intelligence Center 
in the Philippines from 1969 to 1971, reported that the Veteran 
worked most of the time in supply next to the Fleet Intelligence 
Center.  While there he moved barrels of chemical-based material 
with a forklift.  He cleaned up spills with benzene.  He also 
worked on the "Burn Detail" disposing of top secret and secret 
materials.  

In an April 2005 statement, Dr. T.C., VA Chief of 
Hematology/Oncology, noted the Veteran's September 2002 diagnosis 
of CML.  He stated, "Exposure to benzene has been reported to be 
associated with the subsequent development of both acute and 
chronic forms of myelogenous leukemias."

In an April 2008 statement, Dr. J.T., the Veteran's treating VA 
physician, noted that the Veteran may or may not have been 
exposed to benzene, ionizing radiation and Agent Orange, all of 
which may or may not be related to his diagnosis of CML.   

In a January 2010 statement, Dr. D.W., a private physician, noted 
that the Veteran was exposed to benzene during his active service 
in the Philippines.  Dr. D.W. noted that while all the causative 
factors for developing the Veteran's type of leukemia are 
unknown, two known causative factors are exposure to ionizing 
radiation and exposure to benzene.  He opined that it was 
"certainly reasonable to give [the Veteran] the benefit of the 
doubt when there is medical data supporting the causality between 
his benzene exposure and his development of [leukemia]."  He 
further stated that while he could not guarantee that the 
Veteran's CML was caused by benzene exposure, it "is likely 
related" to such exposure.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  See 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 
(Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  See also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) ("in some 
cases, lay evidence will be competent and credible evidence of 
etiology").

The Board finds the statements from the Veteran and R.E.K. 
regarding the Veteran's in-service exposure to benzene to be 
credible.

A review of the post-service medical records shows that the 
Veteran has been treated for CML.  In his letter, Dr. D.W. stated 
that the Veteran's CML is likely related to benzene exposure in 
service.  He based his opinion on the fact that benzene is well 
documented in medical literature to be a risk factor in the 
development of leukemia.  Another medical opinion of record (from 
Dr. T.C.) also notes that benzene exposure is a well documented 
risk factor for the development of leukemia.

Affording the Veteran the benefit of the doubt, the Board finds 
that service connection for CML is warranted. U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for CML is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


